                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No 17-cv-02938-RBJ-NYW

LEONARD A. MARES,

       Plaintiff,

v.

RICK RAEMISCH, in his official capacity as Executive Director of CDOC,

       Defendant.


                                            ORDER


       Leonard A. Mares is incarcerated in the Colorado Department of Corrections. The

procedural history of this case is somewhat extensive. Notably, however, the pending motions

include defendant’s motion to dismiss; the recommendation of United States Magistrate Judge

Nina Y Wang that the motion to dismiss be converted to a motion for summary judgment, and

(3) Judge Wang’s further recommendation that the motion for summary judgment be granted.

       The primary focus of the case has involved Mr. Mares’s efforts to have contact with his

daughter while incarcerated. For a number of years contact was denied due to a civil protection

order issued in 1992 subsequent to Mr. Mares’ conviction for a sex offense against a minor (not

his daughter). However, as detailed in Judge Wang’s recommendation, (1) in July 2016 the

CDOC’s Sex Offender Treatment and Management Program issued a memorandum finding no

cause to restrict Mr. Mares’s contact with his daughter (or other minors); (2) the same Program

issued another similar memorandum in January 2019; (3) also in January 2019 a state court

                                                1
reported that there was no protection order preventing Mr. Mares from having contact with any

of his children; (4) as of March 4, 2019 (the date of Judge Wang’s recommendation) Mr. Mares’s

daughter was currently on the CDOC’s approved visitor’s list; and (5) plaintiff’s only remaining

claim seeks prospective injunctive relief requiring defendant to permit him to have access to his

daughter while incarcerated. ECF No. 105 at 4-5, 8. Accordingly, Judge Wang recommends

that the motion to dismiss be converted to a motion for summary judgment, and based on the

information now in the record, she recommends that the motion for summary judgment be

granted, and that all other pending motions be denied as moot. Id. at 14.

       The recommendation advised the parties that specific written objections were due within

fourteen (14) days after being served with a copy of the Recommendation. Id. at 14, n.6.

Perhaps unsurprisingly in the circumstances, no objection was filed by either party. “In the

absence of timely objection, the district court may review a magistrate’s report under any

standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing

Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require

district court review of a magistrate’s factual or legal conclusions, under a de novo or any other

standard, when neither party objects to those findings.”)).

       The Court has reviewed the relevant pleadings concerning the recommendation. Based

on this review, the Court concludes that the magistrate judge’s analyses and recommendations

are correct, and that “there is no clear error on the face of the record.” Fed. R. Civ. P. 72

advisory committee’s note. Therefore, the Court ADOPTS the magistrate judge’s findings and

conclusions as the findings and conclusions of this Court and accepts her recommendation.

                                              ORDER


                                                  2
1. Magistrate Judge Wang’s recommendation, ECF No. 105, is ACCEPTED AND

   ADOPTED.

2. Defendant’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and (6), ECF No.

   78, is converted to a motion for summary judgment, and as such is GRANTED. This

   civil action is dismissed with prejudice, each party to bear his or its costs.

3. All other pending motions, i.e., ECF Nos. 39, 49, 54, 58, 61, 67, 74, 83, and 84 are

   DENIED AS MOOT.

4. Two previous recommendations, ECF Nos. 42 and 87, are also MOOT.

DATED this 6th day of May, 2019.

                                              BY THE COURT:




                                              ___________________________________
                                              R. Brooke Jackson
                                              United States District Judge




                                          3
